EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this annual report of Caspian Services, Inc. (the “Company”) on Form 10-K for the year ended September 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Alexey Kotov, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: January 12, 2012 /s/ Alexey Kotov Alexey Kotov Chief Executive Officer (Principal Executive Officer)
